Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 10, 2016

                                      No. 04-15-00405-CV

                            David GILLESPIE and Michael O'Brien,
                                        Appellants

                                                v.

                          A.L. HERNDEN and Frederick R. Zlotucha,
                                      Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-10278
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER

       The above appeal is set for submission and oral arguments on June 14, 2016, before the
following panel: Justice Karen Angelini, Justice Rebeca C. Martinez and Justice Jason Patricia
O. Alvarez. This order is to inform all parties and their counsel that the panel has changed to the
following: Justice Karen Angelini, Justice Patricia O. Alvarez and Justice Jason Pulliam.



It is so ORDERED on June 10th, 2016.

                                                     PER CURIAM


ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court